AMENDED AND RESTATED REGISTRATION RIGHTS AGREEMENT

        This Amended and Restated Registration Rights Agreement (this
“Agreement”) is made and entered into as of July 30, 2004 by and among MSO
Medical, Inc., a Delaware corporation (the “Company”), and the persons and
entities listed on Exhibit A attached hereto (the “Investors”).

    A.            The Company and certain of the Investors who are already
holders of the Company’s Series A Convertible Preferred Stock (the “Series A
Stock”) previously entered into that certain Registration Rights Agreement dated
March 28, 2004 (the “Prior Agreement”);

    B.            Certain of the Investors are purchasing additional shares of
the Company’s Series A Stock pursuant to that certain Series A Convertible
Preferred Stock Subscription Agreement dated as of even date herewith (the
“Purchase Agreement”);

    C.            The Investors who are parties to the Prior Agreement desire to
amend and restate the Prior Agreement and accept the rights and covenants hereof
in lieu of their rights and covenants under the Prior Agreement and to add the
new Investors as parties hereto.

        NOW, THEREFORE, in consideration of the foregoing recitals and the
mutual promises hereinafter set forth, the parties hereto agree to amend and
restate the Prior Agreement as follows:

    1.       GENERAL.


    1.1.           Definitions. As used in this Agreement the following terms
shall have the following respective meanings:


    (a)           Common Stock. The term “Common Stock” means the common stock
of the Company.


    (b)           Conversion Stock. The term “Conversion Stock” means shares of
Common Stock issued or issuable upon conversion of the shares of Series A Stock.


    (c)           Exchange Act. The Term “Exchange Act” means the Securities
Exchange Act of 1934, as amended.


    (d)           Form S-3. The term “Form S-3” means such form under the
Securities Act as is in effect on the date hereof or any successor registration
form under the Securities Act subsequently adopted by the SEC which permits
inclusion or incorporation of substantial information by reference to other
documents filed by the Company with the SEC.


    (e)           Holder. The term “Holder” means any person owning of record
Registrable Securities or any assignee of record of such Registrable Securities
to whom rights set forth herein have been duly assigned in accordance with this
Agreement; provided, however, that for purposes of this Agreement, a record
holder of shares of Series A Stock convertible into such Registrable Securities
shall be deemed to be the Holder of such Registrable Securities;
providedfurther, that the Company shall in no event be obligated to register
shares of Series A Stock, and that Holders of Registrable Securities will not be
required to convert their shares of Series A Stock into Common Stock in order to
exercise the registration rights granted hereunder, until immediately before the
closing of the offering to which the registration relates.


--------------------------------------------------------------------------------

    (f)           Initial Offering. The term “Initial Offering” means the
Company’s first firm commitment underwritten public offering of its Common Stock
registered under the Securities Act.


    (g)           Registration. The terms “register,”“registration” and
“registered” refer to a registration effected by preparing and filing a
registration statement in compliance with the Securities Act, and the
declaration or ordering of effectiveness of such registration statement.


    (h)           Registrable Securities. The term “Registrable Securities”
means:


    (1)            all the shares of Common Stock of the Company issued or
issuable upon the conversion of any shares of Series A Stock issued under the
Series A Agreement, as such agreement may hereafter be amended from time to
time; and


    (2)            any shares of Common Stock of the Company issued (or issuable
upon the conversion or exercise of any warrant, right or other security which is
issued) as a dividend or other distribution with respect to, or in exchange for
or in replacement of, all such shares of Common Stock described in clause (1) of
this subsection (h); excluding in all cases, however, any Registrable Securities
sold by a person in a transaction in which rights under Section 2 hereof are not
assigned in accordance with this Agreement, any Registrable Securities with
respect to which, pursuant to Section 2.10 hereof, the holders are no longer
entitled to registration rights, or any Registrable Securities which have been
previously registered and sold to the public.


    (i)           Registrable Securities then Outstanding. The number of shares
of “Registrable Securities then outstanding” shall mean the number of shares of
Common Stock which are Registrable Securities that are then (1) issued and
outstanding or (2) issuable pursuant to the exercise or conversion of then
outstanding and then exercisable and qualifying options, warrants or convertible
securities.


    (j)           SEC. The term “SEC” or “Commission” means the U.S. Securities
and Exchange Commission.


    (k)           Securities Act. The term “Securities Act” means the Securities
Act of 1933, as amended.


2

--------------------------------------------------------------------------------

    2.        REGISTRATION RIGHTS.


    2.1.           Required Registration.


    (a)            The Company shall, for the benefit of the Holders of
Registrable Securities, at the Company’s cost, file with the Commission on or
prior to ninety (90) days after the closing of a merger of the Company into a
public entity (the “Merger”), a Shelf Registration Statement providing for the
sale by the Holders of all the Registrable Securities, and shall use its best
efforts to have such Shelf Registration Statement declared effective by the
Commission as soon as practicable and, in any event, within 90 days thereafter.
The Company agrees to use its best efforts to keep the Shelf Registration
Statement continuously effective for a period of two years after the date of
effectiveness (the “Effectiveness Period”). The Company shall not permit any
securities other than Registrable Securities to be included in the Shelf
Registration. The Company further agrees, if necessary or appropriate, to
supplement or amend the Shelf Registration Statement, if required by the rules,
regulations or instructions applicable to the registration form used by the
Company for such Shelf Registration Statement or by the Securities Act or by any
other rules and regulations thereunder for shelf registrations, and the Company
agrees to furnish to the Holders of Registrable Securities copies of any such
supplement or amendment promptly after its being used or filed with the
Commission. In the event that the Company’s registration statement has not been
declared effective by the SEC within nine months following the date of the
Merger (or ten months to the extent necessary to comply with comments by the
SEC) or if the registration statement has been suspended beyond 30 days during
each year prior to the second anniversary of the Merger or beyond 90 days in any
year thereafter, the then current Conversion Price of the Conversion Stock and
the then current exercise price for the warrants issued to Commonwealth
Associates, L.P., as placement agent shall be reduced by 5% for each month (or
portion thereof) until such time as the registration is effective or the
suspension ceases and the prospectus may be used. The Company’s obligation to
keep the registration statement effective shall continue until the earlier of
the date that all of the Registrable Securities have been sold thereunder or are
eligible pursuant to Rule 144(k) under the 1933 Act (as evidenced by an opinion
of counsel).


    (b)            Effective Registration Statement. A Shelf Registration
Statement pursuant to Section 2(a) above will not be deemed to have become
effective unless it has been declared effective by the Commission; provided that
if, after it has been declared effective, the offering of Registrable Securities
pursuant to a Shelf Registration Statement is interfered with by any stop order,
injunction or other order or requirement of the Commission or any other
governmental agency or court, such Registration Statement will be deemed not to
have been effective during the period of such interference, until the offering
of Registrable Securities pursuant to such Registration Statement may legally
resume. The Company will be deemed not to have used its reasonable efforts to
cause the Shelf Registration Statement to become, or to remain, effective during
the requisite period if it voluntarily takes any action that would result in any
such Registration Statement not being effective or in the Holders of Registrable
Securities covered thereby not being able to offer and sell such Registrable
Securities during that period.


    (c)            Specific Enforcement. Without limiting the remedies available
to the Holders of Registrable Securities, the Company acknowledges that any
failure by the Company to comply with its obligations under Section 2(a) hereof
may result in material irreparable injury to such Holders for which there is no
adequate remedy at law, that it would not be possible to measure damages for
such injuries precisely and that, in the event of any such failure, any such
Holder of Registrable Securities may obtain such relief as may be required to
specifically enforce the Company’s obligations under Section 2(a) hereof.


3

--------------------------------------------------------------------------------

    (d)           Expenses. All expenses incurred in connection with a
registration pursuant to this Section 2.1, including without limitation all
registration and qualification fees, printers’ and accounting fees, fees and
disbursements of counsel for the Company, and the reasonable fees and
disbursements of one counsel for the selling Holders (but excluding
underwriters’ discounts and commissions), shall be borne by the Company.


    2.2.           Piggyback Registrations. The Company shall notify all Holders
of Registrable Securities in writing at least thirty (30) days prior to filing
any registration statement under the Securities Act for purposes of effecting a
public offering of securities of the Company (including, but not limited to,
registration statements relating to secondary offerings of securities of the
Company, but excluding registration statements relating to any registration
under Section 2.1 or Section 2.3 of this Agreement or to any employee benefit
plan or a corporate reorganization or other transaction covered by Rule 145
promulgated under the Securities Act, or a registration on any registration form
which does not permit secondary sales or does not include substantially the same
information as would be required to be included in a registration statement
covering the sale of Registrable Securities) and will afford each such Holder an
opportunity to include in such registration statement all or any part of the
Registrable Securities then held by such Holder. Each Holder desiring to include
in any such registration statement all or any part of the Registrable Securities
held by such Holder shall, within twenty (20) days after receipt of the
above-described notice from the Company, so notify the Company in writing, and
in such notice shall inform the Company of the number of Registrable Securities
such Holder wishes to include in such registration statement. If a Holder
decides not to include all of its Registrable Securities in any registration
statement thereafter filed by the Company, such Holder shall nevertheless
continue to have the right to include any Registrable Securities in any
subsequent registration statement or registration statements as may be filed by
the Company with respect to offerings of its securities, all upon the terms and
conditions set forth herein.


    (a)           Underwriting. If a registration statement under which the
Company gives notice under this Section 2.2 is for an underwritten offering,
then the Company shall so advise the Holders of Registrable Securities. In such
event, the right of any such Holder’s Registrable Securities to be included in a
registration pursuant to this Section 2.2 shall be conditioned upon such
Holder’s participation in such underwriting and the inclusion of such Holder’s
Registrable Securities in the underwriting to the extent provided herein. All
Holders proposing to distribute their Registrable Securities through such
underwriting shall enter into an underwriting agreement in customary form with
the managing underwriter or underwriter(s) selected for such underwriting.
Notwithstanding any other provision of this Agreement, if the managing
underwriter determine(s) in good faith that marketing factors require a
limitation of the number of shares to be underwritten, then the managing
underwriter(s) may exclude shares (including Registrable Securities) from the
registration and the underwriting, and the number of shares that may be included
in the registration and the underwriting shall be allocated, first, to the
Company, second to Holders requesting inclusion of their Registrable Securities
in such registration statement on a pro rata basis based on the number of
Registrable Securities each such Holder has requested to be included in the
registration; providedhowever, that the right of the underwriters to exclude
shares (including Registrable Securities) from the registration and underwriting
as described above shall be restricted so that: (i) the number of Registrable
Securities included in any such registration is not reduced below twenty percent
(20%) of the shares included in the registration, except for a registration
relating to the Company’s initial public offering, from which all Registrable
Securities may be excluded; and (ii) all shares that are not Registrable
Securities shall first be excluded from such registration and underwriting
before any Registrable Securities are so excluded. If any Holder disapproves of
the terms of any such underwriting, such Holder may elect to withdraw therefrom
by written notice, given in accordance with Section 3.2 hereof, to the Company
and the underwriter, delivered at least twenty (20) days prior to the effective
date of the registration statement. Any Registrable Securities excluded or
withdrawn from such underwriting shall be excluded and withdrawn from the
registration. For any Holder that is a partnership, limited liability company or
corporation, the partners, retired partners, members and stockholders of such
Holder, or the estates and family members of any such partners, members and
retired partners and any trusts for the benefit of any of the foregoing persons
shall be deemed to be a single “Holder,” and any pro rata reduction with respect
to such “Holder” shall be based upon the aggregate amount of shares carrying
registration rights owned by all entities and individuals included in such
“Holder,” as defined in this sentence.


4

--------------------------------------------------------------------------------

    (b)           Expenses. All expenses incurred in connection with a
registration pursuant to this Section 2.2, including without limitation all
registration and qualification fees, printers’ and accounting fees, fees and
disbursements of counsel for the Company, and the reasonable fees and
disbursements of one counsel for the selling Holders (but excluding
underwriters’ discounts and commissions), shall be borne by the Company. Each
Holder participating in a registration pursuant to this Section 2.2 shall bear
such Holder’s proportionate share (based on the number of shares sold by such
Holder over the total number of shares included in such registration at the time
it goes effective) of all discounts, commissions or other amounts payable to
underwriters or brokers in connection with such offering.


    2.3.           Form S-3 Registration. In case the Company shall receive from
any Holder or Holders of Registrable Securities then outstanding a written
request or requests that the Company effect a registration on Form S-3 and any
related qualification or compliance with respect to all or a part of the
Registrable Securities owned by such Holder or Holders, then the Company will do
the following:


    (a)           Notice. Promptly give written notice of the proposed
registration and the Holder’s or Holders’ request therefor, and any related
qualification or compliance, to all other Holders of Registrable Securities.


    (b)           Registration. Use its best efforts to, as soon as practicable,
effect such registration and all such qualifications and compliances as may be
so requested and as would permit or facilitate the sale and distribution of all
or such portion of such Holder’s or Holders’ Registrable Securities as are
specified in such request, together with all or such portion of the Registrable
Securities of any other Holder or Holders joining in such request as are
specified in a written request given within twenty (20) days after receipt of
such written notice from the Company; provided, however, that the Company shall
not be obligated to effect any such registration, qualification or compliance
pursuant to this Section 2.3:


5

--------------------------------------------------------------------------------

    (1)            if Form S-3 is not available for such offering;


    (2)            if the Holders, together with the holders of any other
securities of the Company entitled to inclusion in such registration, propose to
sell Registrable Securities and such other securities (if any) at an aggregate
price to the public of less than One Million Dollars ($1,000,000);


    (3)            if the Company shall furnish to the Holders a certificate
signed by the President or Chief Executive Officer of the Company stating that
in the good faith judgment of the Board of Directors of the Company, it would be
seriously detrimental to the Company and its stockholders for such Form S-3
Registration to be effected at such time, in which event the Company shall have
the right to defer the filing of the Form S-3 registration statement no more
than once during any twelve (12) month period for a period of not more than
ninety (90) days after receipt of the request of the Holder or Holders under
this Section 2.3; or


    (4)            in any particular jurisdiction in which the Company would be
required to qualify to do business or to execute a general consent to service of
process in effecting such registration, qualification or compliance.


    (c)           Maximum Number of S-3 Registrations. The Company is obligated
to effect only one (1) such registration pursuant to this Section 2.3.


    (d)           Expenses. Subject to the foregoing, the Company shall file a
Form S-3 registration statement covering the Registrable Securities and other
securities so requested to be registered pursuant to this Section 2.3 as soon as
practicable after receipt of the request or requests of the Holders for such
registration. The Company shall pay all expenses incurred in connection with a
registration requested pursuant to this Section 2.3 (excluding underwriters’ or
brokers’ discounts and commissions), including without limitation all filing,
registration and qualification, printers’ and accounting fees and the reasonable
fees and disbursements of one (1) counsel for the selling Holder or Holders and
counsel for the Company. Each Holder participating in a registration pursuant to
this Section 2.3 shall bear such Holder’s proportionate share (based on the
number of shares sold by such Holder over the total number of shares included in
such registration at the time it goes effective) of all discounts, commissions
or other amounts payable to underwriters or brokers in connection with such
offering.


    2.4.           Obligations of the Company. Whenever required to effect the
registration of any Registrable Securities under this Agreement, the Company
shall, as expeditiously as reasonably possible:


    (a)            Keep such registration effective for a period of one hundred
twenty (120) days or until the Holder or Holders have completed the distribution
described in the registration statement relating thereto, whichever first
occurs; provided, however, that such 120-day period shall be extended for a
period of time equal to the period the Holder refrains from selling any
securities included in such registration at the request of an underwriter of
Common Stock (or other securities) of the Company;


6

--------------------------------------------------------------------------------

    (b)            Prepare and file with the Commission a registration statement
and such amendments and supplements to such registration statement and the
prospectus used in connection with such registration statement as may be
necessary to comply with the provisions of the Securities Act with respect to
the disposition of all securities covered by such registration statement;


    (c)            Furnish to the Holders such number of prospectuses and other
documents incident thereto, including any amendment of or supplement to the
prospectus, as the Holders from time to time may reasonably request in order to
facilitate the disposition of the Registrable Securities owned by them that are
included in such registration;


    (d)            Notify each seller of Registrable Securities covered by such
registration statement at any time when a prospectus relating thereto is
required to be delivered under the Securities Act of the happening of any event
as a result of which the prospectus included in such registration statement, as
then in effect, includes an untrue statement of a material fact or omits to
state a material fact required to be stated therein or necessary to make the
statements therein not misleading or incomplete in the light of the
circumstances then existing, and at the request of any such seller, prepare and
furnish to such seller a reasonable number of copies of a supplement to or an
amendment of such prospectus as may be necessary so that, as thereafter
delivered to the purchasers of such shares, such prospectus shall not include an
untrue statement of a material fact or omit to state a material fact required to
be stated therein or necessary to make the statements therein not misleading or
incomplete in the light of the circumstances then existing;


    (e)            Cause all such Registrable Securities registered pursuant to
such registration statement to be listed on each securities exchange on which
similar securities issued by the Company are then listed;


    (f)            Provide a transfer agent and registrar for all Registrable
Securities registered pursuant to such registration statement and a CUSIP number
for all such Registrable Securities, in each case not later than the effective
date of such registration; and


    (g)            Otherwise use its best efforts to comply with all applicable
rules and regulations of the Commission.


    2.5.           Furnish Information. It shall be a condition precedent to the
obligations of the Company to take any action pursuant to Sections 2.1, 2.2 or
2.3 that the selling Holders shall furnish to the Company such information
regarding themselves, the Registrable Securities held by them, and the intended
method of disposition of such securities as shall be required to timely effect
the registration of their Registrable Securities.


    2.6.           Delay of Registration. No Holder shall have any right to
obtain or seek an injunction restraining or otherwise delaying any such
registration as the result of any controversy that might arise with respect to
the interpretation or implementation of this Section 2.


    2.7.           Indemnification. In the event any Registrable Securities are
included in a registration statement under Sections 2.1, 2.2 or 2.3:


7

--------------------------------------------------------------------------------

    (a)           By the Company. To the extent permitted by law, the Company
will indemnify and hold harmless each Holder, the partners, officers and
directors of each Holder, any underwriter (as defined in the Securities Act) for
such Holder and each person, if any, who controls such Holder or underwriter
within the meaning of the Securities Act or the Exchange Act, against any
losses, claims, damages, or liabilities (joint or several) to which they may
become subject under the Securities Act, the Exchange Act or other federal or
state law, insofar as such losses, claims, damages, or liabilities (or actions
in respect thereof) arise out of or are based upon any of the following
statements, omissions or violations (collectively, the “Violations” and,
individually, a “Violation”):


    (1)            any untrue statement or alleged untrue statement of a
material fact contained in such registration statement, including any
preliminary prospectus or final prospectus contained therein or any amendments
or supplements thereto; or


    (2)            the omission or alleged omission to state therein a material
fact required to be stated therein, or necessary to make the statements therein
not misleading; or


    (3)            any violation or alleged violation by the Company of the
Securities Act, the Exchange Act, any federal or state securities law or any
rule or regulation promulgated under the Securities Act, the Exchange Act or any
federal or state securities law in connection with the offering covered by such
registration statement.


  The Company will reimburse each such Holder, the officers, directors, legal
counsel and accountants, and partners of such Holder and each person controlling
such Holder, underwriter or controlling person, any legal or other expenses
reasonably incurred by them, within sixty (60) days after a written request for
reimbursement with supporting documentation has been received by the Company, in
connection with investigating or defending any such loss, claim, damage,
liability or action; providedhowever, that the indemnity agreement contained in
this subsection 2.7(a) shall not apply to amounts paid in settlement of any such
loss, claim, damage, liability or action if such settlement is effected without
the consent of the Company (which consent shall not be unreasonably withheld),
nor shall the Company be liable in any such case for any such loss, claim,
damage, liability or action to the extent that it arises out of or is based upon
a Violation which occurs in reliance upon and in conformity with written
information furnished expressly for use in connection with such registration by
such Holder, partner, officer, director, underwriter or controlling person of
such Holder.


    (b)           By Selling Holders. To the extent permitted by law, each
selling Holder will indemnify and hold harmless the Company, each of its
directors, each of its officers who have signed the registration statement, each
person, if any, who controls the Company within the meaning of the Securities
Act, any underwriter and any other Holder selling securities under such
registration statement or any of such other Holder’s partners, members,
directors or officers or any person who controls such Holder within the meaning
of the Securities Act or the Exchange Act, against any losses, claims, damages
or liabilities (joint or several) to which the Company or any such director,
officer, controlling person, underwriter or other such Holder, partner, member
or director, officer or controlling person of such other Holder may become
subject under the Securities Act, the Exchange Act or other federal or state
law, insofar as such losses, claims, damages or liabilities (or actions in
respect thereto) arise out of or are based upon any Violation, in each case to
the extent (and only to the extent) that such Violation occurs in reliance upon
and in conformity with written information furnished by such Holder expressly
for use in connection with such registration. Each such Holder will reimburse
any legal or other expenses reasonably incurred by the Company or any such
director, officer, controlling person, underwriter or other Holder, partner,
officer, director or controlling person of such other Holder, within sixty (60)
days after a written request for reimbursement with supporting documentation has
been received by the indemnifying Holder, in connection with investigating or
defending any such loss, claim, damage, liability or action; provided, however,
that the indemnity agreement contained in this subsection 2.7(b) shall not apply
to amounts paid in settlement of any such loss, claim, damage, liability or
action if such settlement is effected without the consent of the Holder, which
consent shall not be unreasonably withheld; and providedfurther, that the total
amounts payable in indemnity by a Holder under this Section 2.7(b) in respect of
any Violation shall not exceed the net proceeds received by such Holder in the
registered offering out of which such Violation arises.


8

--------------------------------------------------------------------------------

    (c)           Notice. Promptly after receipt by an indemnified party under
this Section  2.7 of notice of the commencement of any action (including any
governmental action), such indemnified party will, if a claim in respect thereof
is to be made against any indemnifying party under this Section  2.7, deliver to
the indemnifying party a written notice of the commencement thereof. The
indemnifying party shall have the right to participate in, and, to the extent
the indemnifying party so desires, jointly with any other indemnifying party
similarly noticed, to assume the defense thereof with counsel mutually
satisfactory to the parties; provided, however, that an indemnified party shall
have the right to retain its own counsel, with the fees and expenses to be paid
by the indemnifying party, if representation of such indemnified party by the
counsel retained by the indemnifying party would be inappropriate due to actual
or potential conflict of interests between such indemnified party and any other
party represented by such counsel in such proceeding. The failure to deliver
written notice to the indemnifying party within a reasonable time of the
commencement of any such action, if prejudicial to its ability to defend such
action, shall relieve such indemnifying party of any liability to the
indemnified party under this Section 2.7, but the omission so to deliver written
notice to the indemnifying party will not relieve it of any liability that it
may have to any indemnified party otherwise than under this Section 2.7.


    (d)           Defect Eliminated in Final Prospectus. The foregoing indemnity
agreements of the Company and Holders are subject to the condition that, insofar
as they relate to any Violation made in a preliminary prospectus but eliminated
or remedied in the amended prospectus on file with the SEC at the time the
registration statement in question becomes effective or the amended prospectus
filed with the SEC pursuant to SEC Rule 424(b) (the “Final Prospectus”), such
indemnity agreement shall not inure to the benefit of any person if a copy of
the Final Prospectus was furnished to the indemnified party and was not
furnished to the person asserting the loss, liability, claim or damage at or
prior to the time such action is required by the Securities Act.


    (e)           Contribution. If the indemnification provided for in this
Section 2.7 is held by a court of competent jurisdiction to be unavailable to an
indemnified party with respect to any loss, liability, claim, damage or expense
referred to herein, then the indemnifying party, in lieu of indemnifying the
indemnified party, shall contribute to the amount paid or payable by such
indemnified party with respect to such loss, liability, claim, damage or expense
in the proportion that is appropriate to reflect the relative fault of the
indemnifying party and the indemnified party in connection with the statements
or omissions that resulted in such loss, liability, claim, damage or expense, as
well as any other relevant equitable considerations. The relative fault of the
indemnifying party and the indemnified party shall be determined by reference
to, among other things, whether the untrue or alleged untrue statement of
material fact or the omission to state a material fact relates to information
supplied by the indemnifying party or by the indemnified party, and the parties’
relative intent, knowledge, access to information and opportunity to correct or
prevent such statement or omission. In any such case, (A) no such Holder will be
required to contribute any amount in excess of the public offering price of all
such Registrable Securities offered and sold by such Holder pursuant to such
registration statement; and (B) no person or entity guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Securities Act)
will be entitled to contribution from any person or entity who was not guilty of
such fraudulent misrepresentation.


9

--------------------------------------------------------------------------------

    (f)           Conflict with Underwriting Agreement. Notwithstanding the
foregoing, to the extent that the provisions on indemnification and contribution
contained in the underwriting agreement entered into in connection with the
underwritten public offering are in conflict with the foregoing provisions, the
provisions in the underwriting agreement will control.


    (g)           Survival. The obligations of the Company and Holders under
this Section 2.7 shall survive the completion of any offering of Registrable
Securities in a registration statement, and otherwise.


    2.8.           “Market Stand-Off” Agreement. Each Holder hereby agrees that
it shall not, to the extent requested by the Company or an underwriter of
securities of the Company, sell or otherwise transfer or dispose of any
Registrable Securities or other shares of stock of the Company then owned by
such Holder (other than to donees or partners of the Holder who agree to be
similarly bound) for up to one hundred eighty (180) days following the effective
date of any registration statement of the Company filed under the Securities
Act; provided, however, that:


    (a)            such agreement shall be applicable only to the registration
statement of the Company relating to the Initial Offering but not to Registrable
Securities sold pursuant to such registration statement; and


    (b)            (i) all officers and directors of the Company and (ii) all
stockholders holding in the aggregate at least 5% of the total outstanding stock
of the Company enter into similar agreements.


  For purposes of this Section 2.8, the term “Company” shall include any
wholly-owned subsidiary of the Company into which the Company merges or
consolidates. In order to enforce the foregoing covenant, the Company shall have
the right to place restrictive legends on the certificates representing the
shares subject to this Section and to impose stop transfer instructions with
respect to the Registrable Securities and such other shares of stock of each
Holder (and the shares or securities of every other person subject to the
foregoing restriction) until the end of such period. Each Holder further agrees
to enter into any agreement reasonably required by the underwriters to implement
the foregoing within any reasonable timeframe so requested.


10

--------------------------------------------------------------------------------

    2.9.           Rule 144 Reporting. With a view to making available the
benefits of certain rules and regulations of the Commission which may at any
time permit the sale of the Registrable Securities to the public without
registration, after such time as a public market exists for the Common Stock of
the Company, the Company agrees to:


    (a)            Make and keep public information available, as those terms
are understood and defined in Rule 144 under the Securities Act, at all times
after the effective date of the first registration under the Securities Act
filed by the Company for an offering of its securities to the general public;


    (b)            Use reasonable, diligent efforts to file with the Commission
in a timely manner all reports and other documents required of the Company under
the Securities Act and the Exchange Act (at any time after it has become subject
to such reporting requirements); and


    (c)            So long as a Holder owns any Registrable Securities, to
furnish to the Holder forthwith upon request a written statement by the Company
as to its compliance with the reporting requirements of said Rule 144 (at any
time after ninety (90) days after the effective date of the first registration
statement filed by the Company for an offering of its securities to the general
public), and of the Securities Act and the Exchange Act (at any time after it
has become subject to the reporting requirements of the Exchange Act), a copy of
the most recent annual or quarterly report of the Company, and such other
reports and documents of the Company as a Holder may reasonably request in
availing itself of any rule or regulation of the Commission allowing a Holder to
sell any such securities without registration (at any time after the Company has
become subject to the reporting requirements of the Exchange Act).


    2.10.           Termination of the Company’s Obligations. The Company shall
have no obligations pursuant to Sections 2.1 through 2.3 with respect to any
Registrable Securities proposed to be sold by a Holder in a registration
pursuant to Section 2.1, 2.2 or 2.3 if, in the opinion of counsel to the
Company, all such Registrable Securities proposed to be sold by a Holder may be
sold in a three (3) month period without registration under the Securities Act
pursuant to Rule 144 under the Securities Act.


    2.11.           Limitations on Subsequent Registration Rights. From and
after the date of this Agreement, the Company shall not, without the prior
written consent of the Holders of a majority of the Registrable Securities then
outstanding, enter into any agreement with any holder or prospective holder of
any securities of the Company which would provide such holder or prospective
holder with registration rights, except for such rights as are subordinate to
those registration rights granted to the Holders in this Agreement.


    2.12.           Assignment of Registration Rights. The rights of a Holder
under this Section 2 may be assigned only to: (i) any partner or retired partner
of such Holder which is a partnership, (ii) any member or former member of such
Holder which is a limited liability company, (iii) any family member or trust
for the benefit of any individual Holder, (iv) any transferee who acquires at
least one percent (1%) of the Registrable Securities, or (v) any affiliated
venture capital fund of a Holder, provided that the Company is, within a
reasonable time after such transfer, furnished with written notice of the name
and address of such transferee and the securities with respect to which such
rights are being assigned, and such transferee or assignee shall be bound by and
comply with the obligations of such Holder under this Agreement.


11

--------------------------------------------------------------------------------

    3.           GENERAL PROVISIONS.


    3.1.           Amendment and Waiver of Rights. Any provision of this
Agreement may be amended and the observance thereof may be waived (either
generally or in a particular instance and either retroactively or
prospectively), only with the written consent of (i) the Company, and (ii) the
Holders of a majority of the Registrable Securities then outstanding. Any
amendment or waiver effected in accordance with this Section 3.1 shall be
binding upon each Holder, each permitted successor or assignee of such Holder,
and the Company. Notwithstanding anything to the contrary contained herein, if
the Company shall issue additional shares of its Series A Stock, any purchaser
thereof shall become a party to this Agreement by executing delivering as
additional counterpart signature page to this Agreement and shall be deemed and
“Investor” and a party hereunder for all purposes.


    3.2.           Notices. Any and all notices required or permitted to be
given to a party pursuant to the provisions of this Agreement will be in writing
and will be effective and deemed to provide such party sufficient notice under
this Agreement on the earliest of the following: (i) at the time of personal
delivery, if delivery is in person; (ii) at the time of transmission by
facsimile, addressed to the other party at its facsimile number specified herein
(or hereafter modified by subsequent notice to the parties hereto), with
confirmation of receipt made by both telephone and printed confirmation sheet
verifying successful transmission of the facsimile; (iii) one (1) business day
after deposit with an express overnight courier for United States deliveries, or
two (2) business days after such deposit for deliveries outside of the United
States, with proof of delivery from the courier requested; or (iv) three (3)
business days after deposit in the United States mail by certified mail (return
receipt requested) for United States deliveries.


          All notices for delivery outside the United States will be sent by
facsimile or by express courier. Notices by facsimile shall be machine verified
as received. All notices not delivered personally or by facsimile will be sent
with postage and/or other charges prepaid and properly addressed to the party to
be notified at the address or facsimile number as follows, or at such other
address or facsimile number as such other party may designate by one of the
indicated means of notice herein to the other parties hereto as follows:


    (a)            if to an Investor, at such Investor’s respective address as
set forth on Exhibit A hereto;


    (b)            if to the Company, marked “Attention: Chief Financial
Officer”, at 2333 Waukegan Road, Suite 175, Bannockburn, IL 60015, Facsimile:
(847) 267-0518.


    3.3.           Entire Agreement. This Agreement and the documents referred
to herein, together with all the Exhibits hereto and thereto, constitute the
entire agreement and understanding of the parties with respect to the subject
matter of this Agreement, and supersede any and all prior understandings and
agreements, whether oral or written, between or among the parties hereto with
respect to the specific subject matter hereof.


12

--------------------------------------------------------------------------------

    3.4.           Governing Law. This Agreement will be governed by and
construed in accordance with the laws of the State of Delaware, without giving
effect to that body of laws pertaining to conflict of laws.


    3.5.           Severability. If any provision of this Agreement is
determined by any court or arbitrator of competent jurisdiction to be invalid,
illegal or unenforceable in any respect, such provision will be enforced to the
maximum extent possible given the intent of the parties hereto. If such clause
or provision cannot be so enforced, such provision shall be stricken from this
Agreement and the remainder of this Agreement shall be enforced as if such
invalid, illegal or unenforceable clause or provision had (to the extent not
enforceable) never been contained in this Agreement. Notwithstanding the
foregoing, if the value of this Agreement based upon the substantial benefit of
the bargain for any party is materially impaired, which determination as made by
the presiding court or arbitrator of competent jurisdiction shall be binding,
then both parties agree to substitute such provision(s) through good faith
negotiations.


    3.6.           Third Parties. Nothing in this Agreement, express or implied,
is intended to confer upon any person, other than the parties hereto and their
successors and assigns, any rights or remedies under or by reason of this
Agreement.


    3.7.           Successors And Assigns. Subject to the provisions of
Section 2.12 of this Agreement, the rights and obligations of the parties
hereunder will be binding upon and inure to the benefit of their respective
successors, assigns, heirs, executors, administrators and legal representatives.


    3.8.           Titles and Headings. The titles, captions and headings of
this Agreement are included for ease of reference only and will be disregarded
in interpreting or construing this Agreement. Unless otherwise specifically
stated, all references herein to “sections” and “exhibits” will mean “sections”
and “exhibits” to this Agreement.


    3.9.           Counterparts. This Agreement may be executed in any number of
counterparts, each of which when so executed and delivered will be deemed an
original, and all of which together shall constitute one and the same agreement.


    3.10.           Costs And Attorneys’ Fees. In the event that any action,
suit or other proceeding is instituted concerning or arising out of this
Agreement or any transaction contemplated hereunder, the prevailing party shall
recover all of such party’s costs and attorneys’ fees incurred in each such
action, suit or other proceeding, including any and all appeals or petitions
therefrom.


    3.11.           Adjustments for Stock Splits, Etc. Wherever in this
Agreement there is a reference to a specific number of shares of Common Stock or
Preferred Stock of the Company of any class or series, then, upon the occurrence
of any subdivision, combination or stock dividend of such class or series of
stock, the specific number of shares so referenced in this Agreement shall
automatically be proportionally adjusted to reflect the affect on the
outstanding shares of such class or series of stock by such subdivision,
combination or stock dividend.


13

--------------------------------------------------------------------------------

    3.12.           Aggregation of Stock. All shares held or acquired by
affiliated entities or persons shall be aggregated together for the purpose of
determining the availability of any rights under this Agreement.


    3.13.           Further Assurances. The parties agree to execute such
further documents and instruments and to take such further actions as may be
reasonably necessary to carry out the purposes and intent of this Agreement.


    3.14.           Facsimile Signatures. This Agreement may be executed and
delivered by facsimile and upon such delivery the facsimile signature will be
deemed to have the same effect as if the original signature had been delivered
to the other party.



[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

14

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, the parties hereto have executed this Amended and
Restated Registration Rights Agreement as of the date and year first written
above.

"Company" MSO Medical, Inc.     By:___________________________________
      Albert Henry       Chairman and Chief Executive Officer


SIGNATURE PAGE TO AMENDED AND RESTATED REGISTRATION RIGHTS AGREEMENT

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, the parties have executed this Amended and Restated
Registration Rights Agreement as of the date first written above.

"Investor" NAME OF INVESTING ENTITY
                                                                                          
  AUTHORIZED SIGNATORY  
By:                                                                                     
Name: Title:   ADDRESS FOR NOTICE
c/o:                                                                                    
Street:                                                                               
City/State/Zip:                                                                 
Attention:                                                                         
Tel:                                                                                  
Fax:                                                                                   
Email:                                                                                


SIGNATURE PAGE TO AMENDED AND RESTATED REGISTRATION RIGHTS AGREEMENT

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, the parties have executed this Amended and Restated
Registration Rights Agreement as of the date first written above.

"Common Holders" Belusha, LLP  
 _____________________________________________________________ By: Albert Henry,
Its Partner    _____________________________________________________________
James Sapala, M.D.  
 _____________________________________________________________ Michael Wood,
M.D.    _____________________________________________________________ Michael
Schuhkneckt, D.O.  
 _____________________________________________________________ Larry Belenke


SIGNATURE PAGE TO AMENDED AND RESTATED REGISTRATION RIGHTS AGREEMENT

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, the parties have executed this Amended and Restated
Registration Rights Agreement as of the date first written above.

"Series A Preferred"
_____________________________________________________________
Richard Schoninger _____________________________________________________________
Bruce S. Schonbraun
_____________________________________________________________
Richard Ullman _____________________________________________________________
Al Moschner _____________________________________________________________
Tim Ostrowski _____________________________________________________________
Mark Kubow _____________________________________________________________
John Lillard   American Constaine Insurance Company Limit
_____________________________________________________________
Eric Rahn _____________________________________________________________
Ed Wehmer

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, the parties have executed this Amended and Restated
Registration Rights Agreement as of the date first written above.

"Series A Preferred"
_____________________________________________________________
Frank Murnane, Jr. _____________________________________________________________
Angelo Bufalino _____________________________________________________________
Chris Perry _____________________________________________________________
Patrick Salvi _____________________________________________________________
Eric W. Rahn _____________________________________________________________
Robin D. Rahn _____________________________________________________________
Jamie R. Rahn _____________________________________________________________
James D. Kensik _____________________________________________________________
Steve Straus

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, the parties have executed this Amended and Restated
Registration Rights Agreement as of the date first written above.

"Series A Preferred"
_____________________________________________________________
Frank Bonvino

--------------------------------------------------------------------------------


EXHIBIT A


INVESTORS

Harvard Development, Inc.
Ricky C. Sandler
Echo Capital Growth Corporation
Dr. Lloyd A. Moriber
CLK, Inc.
Terrence L. Mealy
Shea Ventures, LLC
New England Partners Capital, L.P.
Donald C. Carter
LBJ Holdings, LLC
RMC Capital, LLC
Morgan Investors X
Seneca Health Partners LP I
1991 Finlayson Family Trust
George K. Connor and Margaret A. Connor Family Trust